6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 1 of 22




                      EXHIBIT 2 –
July 8, 2020 USDA Inspection Report
        6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 2 of 22
                                                                                                              DCUNNINGHAM
                                         United States Department of Agriculture
                                        Animal and Plant Health Inspection Service                2016082569853430 Insp_id

                                                  Inspection Report


Jeffrey Lowe                                                     Customer ID:     332646
25803 N C R 3250                                                   Certificate:   73-C-0230
Wynnewood, OK 73098                                                       Site:   001
                                                                          JEFFREY LOWE



                                                                         Type:    FOCUSED INSPECTION
                                                                         Date:    08-JUL-2020

2.40(a)(2)             REPEAT
ATTENDING VETERINARIAN AND ADEQUATE VETERINARY CARE (DEALERS AND EXHIBITORS).
The written Program of Veterinary Care (PVC) has not been followed. The PVC states there will be regularly
scheduled visits by the Attending Veterinarian (AV) at the facility at the following frequency: monthly or as needed.
When the AV was called to check if they had been contacted by the licensee, he confirmed that the last two visits
were in March 2019 for work on a tiger and then on February 17th, 2020 for writing health certificates for the
transport of tigers.


Regularly scheduled visits in accordance with what is agreed upon in the written PVC with the AV are needed for
the proper preventive care and nutritional needs of different species. During scheduled visits issues such as
veterinary care, husbandry and facility issues can be identified and expert consultation will enhance the program of
veterinary care and any deficiencies found can be corrected.


Each dealer and exhibitor shall assure that the AV has appropriate authority to ensure the provision of adequate
veterinary care and to oversee the adequacy of other aspects of animal care and use.


2.40(b)(2)             REPEAT
ATTENDING VETERINARIAN AND ADEQUATE VETERINARY CARE (DEALERS AND EXHIBITORS).
Two geriatric wolves were in an exhibit by themselves and one was still reluctant to rise. In an earlier telephone
conversation with the veterinarian, she stated that she had prescribed medication for the wolves and recommended
the facility provide proper bedding for the animals. The facility representatives stated that the medication was now
being administered daily. However, sufficient bedding was still absent and the floor of the enclosure is concrete.
Scattered hay was present which the facility representative described as bedding. However, the amount of hay was
insufficient for bedding as prescribed by the veterinarian. The licensee is not following the instructions of the
veterinarian to provide appropriate and adequate bedding for the wolves.


Arthritis can be painful and may affect an animal’s ability to move normally. This has a negative impact on quality of




Prepared By:
                                                                                               Date:
                  CUNNINGHAM DEBBIE, D V M               USDA, APHIS, Animal Care
                                                                                               09-JUL-2020
        Title:    VETERINARY MEDICAL OFFICER 6072

Received By:

                  JEFF LOWE, LICENSEE
                                                                                               Date:
        Title:    SENT VIA ELECTRONIC MAIL                                                     09-JUL-2020
                                                   Page 1 of 5                                                      1
        6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 3 of 22
                                                                                                                DCUNNINGHAM
                                          United States Department of Agriculture
                                         Animal and Plant Health Inspection Service                2016082569853430 Insp_id

                                                   Inspection Report



life and can lead to other health problems such as reluctance to move to obtain food and water, and the
development of pressure sores or other injuries. Confinement on concrete can exacerbate pain and discomfort.
Proper husbandry and medical care must be provided as directed by the attending veterinarian.


The licensee must ensure that all animals receive adequate veterinary care at all times and that the instructions of
the veterinarian are followed as prescribed to ensure proper medical care and treatment for the animals.


2.40(b)(3)              REPEAT
ATTENDING VETERINARIAN AND ADEQUATE VETERINARY CARE (DEALERS AND EXHIBITORS).
A Fisher Cat in the back of the park that was identified as lame on its left rear leg and had hair loss on its tail during
the previous inspection had still not been examined or treated by the Attending Veterinarian (AV) at the time of this
inspection nor by correction date given on the prior inspection report.


Formulating appropriate care with a veterinarian familiar with Fisher Cats will help to ensure proper nutrition, hair
coat, husbandry and treatments. Other contributing factors such as internal parasites must be ruled out for animals
with body conditions such as poor hair coat or inability to gain weight. Sub-optimal conditions must be observed and
communicated to the AV.


A mechanism of direct and frequent communication is required so that timely and accurate information on problems
of animal health, behavior, and well-being is conveyed to the AV. The facility must consult their AV for an adequate
nutritional and parasite control program and it must be followed.


2.75(b)(1)              REPEAT
RECORDS: DEALERS AND EXHIBITORS.
Acquisition and disposition records were missing or unavailable at time of inspection so that 34 animals could not be
accounted for by the facility representatives. The following are examples of the big cats unaccounted for: Four
Tigers by the names of "Rheque", "Amarouk", "Tess" and "Jughead" and one Liger by the name of "Lizzy" have
been dropped from current inventory with no disposition papers to document where they have gone. Two Tigers by
the names of "Filet" and "Mud Cat" were transferred on 2/17/20 as documented on Oklahoma Certificates of
Veterinary Inspection #2246623 & #2246624 but there are no acquisition records on these two animals and neither
of them are listed the on previous inventory dated 06/05/19.


Acquisition and disposition records are necessary to be able to accurately track animals being used in regulated
activities to ensure their legal acquisition, proper care, and humane transportation.




Prepared By:
                                                                                                Date:
                  CUNNINGHAM DEBBIE, D V M               USDA, APHIS, Animal Care
                                                                                                09-JUL-2020
        Title:    VETERINARY MEDICAL OFFICER 6072

Received By:

                  JEFF LOWE, LICENSEE
                                                                                                Date:
        Title:    SENT VIA ELECTRONIC MAIL                                                      09-JUL-2020
                                                    Page 2 of 5                                                   2
          6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 4 of 22
                                                                                                              DCUNNINGHAM
                                          United States Department of Agriculture
                                         Animal and Plant Health Inspection Service               2016082569853430 Insp_id

                                                  Inspection Report




Animals transferred to or acquired from other licensees must have disposition and acquisition records containing all
information required by the Animal Welfare Act Regulations available for inspection. This requirement applies to all
regulated animals purchased or otherwise acquired, owned, held, leased or otherwise in possession of or under
control of the licensee, and all regulated animals transported, sold, euthanized, or otherwise disposed of by that
dealer or exhibitor. The record shall include any offspring born of any animal while in his or her possession or under
his or her control.


2.131(c)(1)
HANDLING OF ANIMALS.
A female juvenile lioness was observed by the public balanced on the top of the enclosure fencing the morning of
June 23, 2020. The facility representative stated that the employees were cleaning the main enclosure and had
placed the 3 juvenile lions in the lock out area. One of the female lions climbed on top of an igloo dog house in the
corner of the lock out and because of the igloo she was able to jump on top of the fence kick-in. The kick-in was
approximately 20 feet long and ran to the end of the enclosure.


The lioness could have walked the 20 feet to the edge of the enclosure, jumped over the four foot of remaining
fence at the edge of the enclosure and escape. This could have resulted in harm to herself and/or the public.


The facility must understand the requirements during public exhibition, any animal must be handled so there is
minimal risk of harm to the animal and to the public, with sufficient distance and/or barriers between the animal and
the general viewing public so as to assure the safety of animals and the public.


Corrected at the time of the incident.



3.125(a)              REPEAT
FACILITIES, GENERAL.
In the rear of the park a tiger enclosure has a metal reinforcement approximately ten inches high located next to the
metal fence. This solid metal reinforcement is no longer closely adhered to the fence and there is a 3-4 inch gap
between it and the fence. This space is a potential hazard for limb entrapment and the collection of debris or organic
matter.


A trapped limb can result in a fracture or soft tissue injury that can be painful and potentially lead to subsequent




Prepared By:
                                                                                               Date:
                   CUNNINGHAM DEBBIE, D V M             USDA, APHIS, Animal Care
                                                                                               09-JUL-2020
          Title:   VETERINARY MEDICAL OFFICER 6072

Received By:

                   JEFF LOWE, LICENSEE
                                                                                               Date:
          Title:   SENT VIA ELECTRONIC MAIL                                                    09-JUL-2020
                                                   Page 3 of 5                                                   3
        6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 5 of 22
                                                                                                               DCUNNINGHAM
                                         United States Department of Agriculture
                                        Animal and Plant Health Inspection Service                 2016082569853430 Insp_id

                                                  Inspection Report



problems such as secondary infections.


Facilities shall be maintained in good repair to protect the animals from injury and to contain the animals.


3.129(a)         DIRECT
FEEDING.
During inspection the inspectors noticed an odor of decaying flesh. When questioned, the facility representative
identified the refrigerator truck which is used for cold storage as the source of the odor. The temperature inside the
refrigeration truck was similar to ambient temperature which was greater than 85 degree Fahrenheit. The park
employee had just started spraying out the truck which contained open boxes of decaying liver and a pallet of boxes
of liver in the middle of the truck. The representative stated the truck refrigeration was worked on two days prior and
then again today. The truck refrigeration components were not running during the inspection. The inspectors asked
for the invoices for the repairs and were handed an invoice for a tractor repair. The inspector pointed out it was for a
tractor and not the truck refrigeration. There is not another functioning large walk-in refrigeration/freezer unit present
on the park property nor is there any other food source for the carnivores on the property. Meat that is rotten is not
palatable and does not contain adequate nutrition for the carnivores at the facility.


Food that is not maintained under proper refrigeration may grow an unacceptable level of bacterial contamination
that can adversely affect the nutritive value, reduce palatability, and become a source of food borne illness.


The food shall be wholesome, palatable, and free from contamination and of sufficient quantity and nutritive value to
maintain all animals in good health. The diet shall be prepared with consideration for the age, species, condition,
size, and type of the animal. Animals shall be fed at least once a day except as dictated by hibernation, veterinary
treatment normal fasts, or other professionally accepted practices.


Correct by July 10, 2020



This focused inspection followed up on previous citations along with records.


The inspection and exit briefing were conducted with facility representatives.




Prepared By:
                                                                                                Date:
                  CUNNINGHAM DEBBIE, D V M               USDA, APHIS, Animal Care
                                                                                                09-JUL-2020
        Title:    VETERINARY MEDICAL OFFICER 6072

Received By:

                  JEFF LOWE, LICENSEE
                                                                                                Date:
        Title:    SENT VIA ELECTRONIC MAIL                                                      09-JUL-2020
                                                    Page 4 of 5                                                   4
        6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 6 of 22
                                                                                                      DCUNNINGHAM
                                            United States Department of Agriculture
                                           Animal and Plant Health Inspection Service                      Insp_id

                                                    Inspection Report


Additional Inspectors
Boone Bonnie, Veterinary Medical Officer




Prepared By:
                                                                                        Date:
                  CUNNINGHAM DEBBIE, D V M                USDA, APHIS, Animal Care
                                                                                        09-JUL-2020
        Title:    VETERINARY MEDICAL OFFICER 6072

Received By:

                  JEFF LOWE, LICENSEE
                                                                                        Date:
        Title:    SENT VIA ELECTRONIC MAIL                                              09-JUL-2020
                                                     Page 5 of 5                                       5
         6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 7 of 22
                                               United States Department of Agriculture     Customer:        332646
                                              Animal and Plant Health Inspection Service   Inspection Date: 08-JUL-20
                                                     Species Inspected


Cust No          Cert No            Site          Site Name                                         Inspection
332646           73-C-0230             001        JEFFREY LOWE                                      08-JUL-20




Count        Scientific Name                                     Common Name
000001       Atherurus africanus                                 AFRICAN BRUSH-TAILED PORCUPINE
000002       Canis lupus x c. l. familiaris                      WOLF/DOG HYBRID
000001       Choloepus didactylus                                LINNAEUS'S TWO-TOED SLOTH
000001       Martes pennanti                                     FISHER
000004       Panthera leo                                        LION
000002       Panthera leo x p. tigris                            LION X TIGER HYBRID / LIGER / TIGON
000005       Panthera tigris                                     TIGER
000001       Potos flavus                                        KINKAJOU
000001       Ursus americanus                                    NORTH AMERICAN BLACK BEAR
000001       Ursus arctos horribilis                             GRIZZLY BEAR
000001       Vulpes vulpes                                       RED FOX (INCLUDES SILVER FOX & CROSS FOX)
000020       Total




                                                        Page 1 of 1
                                                                                                                 6
    6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 8 of 22




              CFR : 2.40(b)(2)




Photographer: BONNIE BOONE, D.V.M.
Date and Time: 08-JUL-20 10:16 am                                               Certificate: 73-C-0230
Inspection No: 2016082569853430                                                 Legal Name:
Description:                                                                    JEFFREY LOWE
 Photograph of two geriatric wolves, one not rising and insufficient bedding.




                                                                                                         7
    6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 9 of 22




      CFR : 2.40(a)(2)




Photographer: BONNIE BOONE, D.V.M.
Date and Time: 08-JUL-20                                                         Certificate: 73-C-0230
Inspection No: 2016082569853430                                                  Legal Name:
Description:                                                                     JEFFREY LOWE
 First page of Program of Veterinary Care showing visit frequency agreed upon.




                                                                                                          8
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 10 of 22




      CFR : 2.131(c)(1)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                           Certificate: 73-C-0230
Inspection No: 2016082569853430                                                    Legal Name:
Description:                                                                        JEFFREY LOWE
 The lock out area where the igloo dog house enabled a lioness to jump onto the kick-in and the four foot fence on the
 left of the photo is the edge of the enclosure




                                                                                                                 9
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 11 of 22




      CFR : 3.129(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                        Certificate: 73-C-0230
Inspection No: 2016082569853430                                                 Legal Name:
Description:                                                                    JEFFREY LOWE
 Non functional cold storage refrigeration truck with rancid meat being hosed out during inspection. Rancid meat
 draped on the bumper of the truck.




                                                                                                         10
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 12 of 22




       CFR : 3.129(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                             Certificate: 73-C-0230
Inspection No: 2016082569853430                                                      Legal Name:
Description:                                                                         JEFFREY LOWE
 Open boxes of rancid meat in the non functional cold storage refrigeration truck.




                                                                                                              11
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 13 of 22




      CFR : 3.129(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                             Certificate: 73-C-0230
Inspection No: 2016082569853430                                                      Legal Name:
Description:                                                                          JEFFREY LOWE
 Close up of rancid meat on the bumper of the non functional cold storage refrigeration truck.




                                                                                                              12
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 14 of 22




       CFR : 3.129(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                              Certificate: 73-C-0230
Inspection No: 2016082569853430                                                       Legal Name:
Description:                                                                          JEFFREY LOWE
 Open, wet boxes of rancid meat in the non functional cold storage refrigeration truck.




                                                                                                               13
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 15 of 22




       CFR : 3.129(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                              Certificate: 73-C-0230
Inspection No: 2016082569853430                                                       Legal Name:
Description:                                                                          JEFFREY LOWE
 Open, wet boxes of rancid meat in the non functional cold storage refrigeration truck.




                                                                                                               14
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 16 of 22




       CFR : 3.125(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                           Certificate: 73-C-0230
Inspection No: 2016082569853430                                                    Legal Name:
Description:                                                                       JEFFREY LOWE
 Tiger enclosure with a vertical metal ledge cited previously and not corrected.




                                                                                                            15
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 17 of 22




       CFR : 3.125(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                               Certificate: 73-C-0230
Inspection No: 2016082569853430                                                        Legal Name:
Description:                                                                            JEFFREY LOWE
 Close up of the tiger enclosure with a vertical metal ledge cited previously and not corrected.




                                                                                                                16
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 18 of 22




       CFR : 3.129(a)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                              Certificate: 73-C-0230
Inspection No: 2016082569853430                                                       Legal Name:
Description:                                                                          JEFFREY LOWE
 Open, wet boxes of rancid meat in the non functional cold storage refrigeration truck.




                                                                                                               17
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 19 of 22




             CFR : 2.40(b)(3)




Photographer: DR. CUNNINGHAM
Date and Time: 08-JUL-20                                                         Certificate: 73-C-0230
Inspection No: 2016082569853430                                                  Legal Name:
Description:                                                                          JEFFREY LOWE
 Fisher Cat cited on previous inspection for lack of daily observation (limping), still not examined by Attending
 Veterinarian.




                                                                                                          18
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 20 of 22




       CFR : 2.40(b)(2)




Photographer: BONNIE BOONE, D.V.M.
Date and Time: 08-JUL-20 10:16 am                                          Certificate: 73-C-0230
Inspection No: 2016082569853430                                            Legal Name:
Description:                                                                  JEFFREY LOWE
 Video of two geriatric wolves, one not rising and insufficient bedding.




                                                                                                    19
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 21 of 22




      CFR : 2.40(b)(3)




Photographer: BONNIE BOONE, D.V.M.
Date and Time: 08-JUL-20 10:22 am                                                Certificate: 73-C-0230
Inspection No: 2016082569853430                                                  Legal Name:
Description:                                                                          JEFFREY LOWE
 Fisher Cat cited on previous inspection for lack of daily observation (limping), still not examined by Attending
 Veterinarian.




                                                                                                          20
   6:20-cv-00423-JFH Document 2-2 Filed in ED/OK on 11/19/20 Page 22 of 22




       CFR : 3.129(a)




Photographer: BONNIE BOONE, D.V.M.
Date and Time: 08-JUL-20 10:28 am                                                    Certificate: 73-C-0230
Inspection No: 2016082569853430                                                      Legal Name:
Description:                                                                              JEFFREY LOWE
 Video of the interruption of the rinsing of truck bed with boxes of thawing meat getting wet and licensee claiming that
 "the truck works great."




                                                                                                                 21
